         Case 1:16-cr-00692-JMF Document 530 Filed 04/01/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   x
                                                       :
UNITED STATES OF AMERICA                               :
                                                       :    CONSENT PRELIMINARY
               - v. -                                  :    ORDER OF FORFEITURE/
                                                       :    MONEY JUDGMENT
SERGEJS LOGINS,                                        :
                                                       :    S8 16 Cr. 692 (JMF)
                        Defendant.                     :
                                                       :
------------------------------------                   x
               WHEREAS, on or about June 29, 2018, SERGEJS LOGINS, (the “Defendant”)

was charged in a two-count Superseding Indictment, S8 16 Cr. 692 (JMF) (the “Indictment”) with

conspiracy to a wire fraud and bank fraud, in violation of Title 18, United States Code, Section

1349 (Count One) and conspiracy to commit money laundering, in violation of Title 18, United

States Code, Section 1956(h) (Count Two).

               WHEREAS, the Indictment included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to (i) Title 18, United States Code, Section 981

(a)(1)(C) and Title 28, United States Code, Section 2461(c) of any and all property constituting,

or derived from, any proceeds traceable to the commission of the wire fraud conspiracy offense

charged in Count One of the Indictment, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to the commission of the wire fraud

conspiracy offense charged in Count One of the Indictment and (ii) Title 18, United States Code,

Section 982(a)(2)(A), any and all property constituting or derived from, proceeds obtained directly

or indirectly, as a result of the commission of the bank fraud conspiracy offense charged in Count

One of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the bank fraud conspiracy

offense charged in Count One of the Indictment;
         Case 1:16-cr-00692-JMF Document 530 Filed 04/01/21 Page 2 of 5




               WHEREAS, the Indictment included a second forfeiture allegation as to Count Two

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

of any and all property, real or personal, involved in the offenses charged in Count Two of the

Indictment, or any property traceable to such property, including but not limited to, a sum of money

in United States currency representing the amount of property;

               WHEREAS, on or about May 29, 2019, the Defendant pled guilty to Counts One

and Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the Indictment

and agreed to forfeit to the United States pursuant to (i) Title 18, United States Code, Section

981(a)(1)(C) and 982(a)(2)(A) and Title 28, United States Code, Section 2461(c), a sum of money,

representing the amount of proceeds traceable to the commission of the offenses charged in Count

One that the Defendant personally obtained; and (ii) Title 18, United States Code, Section

982(a)(1), a sum of money in United States currency representing property involved in the offenses

charged in Count Two of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5000.00 in United States currency, representing (i) the amount of proceeds traceable

to the offenses charged in Count One of the Indictment that the Defendant personally obtained and

(ii) the property involved in the offenses charged in Count Two of the Indictment; and

               WHEREAS, as a result of the acts and/or omissions of the Defendant, the proceeds

traceable to the offense charged in Count One of the Indictment that the Defendant personally

obtained and the property involved in Count Two of the Indictment cannot be located upon the

exercise of due diligence;
          Case 1:16-cr-00692-JMF Document 530 Filed 04/01/21 Page 3 of 5




               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney Daniel G. Nessim of counsel, and the Defendant, and his counsel, Michael W. Martin,

Esq., that:

               1.      As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $5000.00 in

United States currency (the “Money Judgment”), representing (i) the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the Defendant personally obtained and

(ii) the property involved in Count Two of the Indictment, shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,SERGEJS

LOGINS, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the “United States Marshals Service” and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.
         Case 1:16-cr-00692-JMF Document 530 Filed 04/01/21 Page 4 of 5




               5.     Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

               7.     This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
         Case 1:16-cr-00692-JMF Document 530 Filed 04/01/21 Page 5 of 5




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                                                                     3/30/2021
       Daniel G. Nessim                                                 DATE
       Assistant United States Attorney
       One Saint Andrew’s Plaza
       New York, NY 10007
       212-637-2486

SERGEJS LOGINS


By:    Sergeis Logins              (as authorized by counsel to sign)    4/1/2021
       SERGEJS LOGINS                                                   DATE


By:    Michael W. Martin                                                 4/1/2021
       Michael W. Martin, Esq.                                          DATE
       150 W. 62nd Street, 9th Floor
       New York, NY 10023
       Tel.: (212) 636-6923

SO ORDERED:

                                                                         April 1, 2021
HONORABLE JESSE M. FURMAN                                               DATE
UNITED STATES DISTRICT JUDGE
